Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 2/19/2021.  Claims 1-14, 16-18 and 20-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of obtaining first data related to technical support and operations issues of a network that includes a plurality of network elements and second data related to updates and configurations of the network, wherein the first data includes one or more of log files, diagnostic signatures, defect tracking system data, and command line interface show types; converting the first data and the second data into a plurality of different variables
representing attribute sets, at least one attribute set being a non-linear attribute set related to dispersion and variance of a networking feature; analyzing the attribute sets first da-ta aHd the seeoHd da-ta to generate a device risk heatmap rule that determines a level of predictive failure risk as a function of network telemetry data indicative of real-time operations of the network; applying the device risk heatmap rule to network telemetry data collected from the network to generate a plurality of individual device heatmaps, each respectively corresponding to one of the plurality of network elements; aggregating the individual device heatmaps to create a network heatmap representing a level of predictive failure risk for each of the plurality of network elements in the network and each of a plurality of links in the network, the network heatmap being specific to a topology and architecture of the network; and instantiating a path or tunnel in the network based on the network heatmap   It is to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449